Citation Nr: 0638771	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  05-00 109	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the case of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1969, 
and he served in the Republic of Vietnam.  He died in 
December 2003, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.


FINDINGS OF FACT

1.  During his lifetime, the veteran was service connected 
for gunshot wound residuals involving the left wrist.

2.  The immediate cause of the veteran's death in December 
2003 was identified on the death certificate as cardiac 
arrest.  Throat cancer was listed as a significant condition 
that contributed to death but was not related to the 
immediate cause.
 
3.  Competent, probative medical evidence does not show that 
the veteran's throat cancer is the result of or medically 
attributed to the veteran's period of active duty or any 
incident therein.

4.  The medical evidence does not show that there any 
etiologic connection between the maladies associated with his 
demise listed on the death certificate and his service-
connected disability.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously for five years after his discharge from service 
in 1969.

6.  The veteran did not have any claims pending at the time 
of his death nor have any unpaid benefits owed to him.


CONCLUSION OF LAW

1.  Throat cancer not incurred in or aggravated by service 
and may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2006).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.22, 20.1106 (2006).

4.  As a matter of law, the criteria for entitlement to 
accrued benefits have not been met.  38 U.S.C.A. §§ 5110, 
5121 (West 2002); 38 C.F.R. §§ 3.500, 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).
Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
VA satisfied its duty to notify by means of letters from the 
AOJ to the appellant in January 2004 and January 2005.  See 
also February 2004 and August 2004 letters.  The letters 
informed the appellant of what evidence was required to 
substantiate her cause of death claim, entitlement to DIC and 
accrued benefits claims as well as her and VA's respective 
duties for obtaining evidence.  The latter letter requested 
she submit any evidence in her possession pertinent to her 
claims.  Such notice did not inform the appellant as to 
compensation or effective date criteria.  However, as the 
appeals decided herein deny the benefits sought, no 
compensation or effective date will be assigned and there can 
be no possibility of any prejudice to the appellant.

Here, the Board finds that any defect with respect to the 
timing of the complete VCAA notice requirement was harmless 
error.  Although additional notice was provided to the 
appellant after the initial adjudication, the content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.



Duty to Assist

With regard to the duty to assist, the claims file contains 
service medical records, a death certificate, VA medical 
records and private medical records.  The appellant was 
notified by letter in November 2004 that reasonable efforts 
on her behalf to obtain identified records were unsuccessful 
and she was afforded the opportunity to submit the evidence.  
As there is sufficient competent medical evidence to decide 
the appeal, obtaining a VA medical opinion is not in order.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The claims file contains the appellant's statements in 
support of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record for which she has not been 
afforded the opportunity to either submit the evidence or 
authorize VA to obtain it.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Cause of Death Claim

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2006).  
The appellant, as a layperson, is not qualified to render 
opinions as to medical diagnoses, etiology or causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Accordingly, 
the appellant's opinion that the veteran's death is due to 
his military service is not competent medical evidence.

In claims involving entitlement to service connection for the 
cause of a veteran's death and in situations in which service 
connection had not been established for the fatal disability 
prior to death, an initial area of inquiry is whether the 
veteran's fatal disorder had been incurred in or aggravated 
in service; that is, whether that fatal disorder should have 
been service connected.  See 38 C.F.R. § 3.312 (2006).  The 
immediate cause of the veteran's death in December 2003 was 
identified on the death certificate as cardiac arrest.  
Throat cancer was listed as a significant condition that 
contributed to death but was not related to the immediate 
cause.

The competent medical evidence shows the veteran was 
hospitalized in December 2003 due to his throat (neck) cancer 
due to tumor progression even during chemotherapy and 
radiation therapy.  See December 2003 private hospital 
records.  An August 2004 letter from a private physician 
indicates that prior to his death, the veteran suffered from 
a wildly aggressive, poorly differentiated squamous cell 
carcinoma whose primary was never uncovered.  The physician 
felt that the source of the tumor was the base of the 
veteran's tongue and that the cancer was as likely as not 
associated with Agent Orange exposure.  A private oncologist 
indicates in a December 2003 letter that the veteran's 
cancer, presumed lower lip primary, was aggressive and 
resistant to both chemotherapy and radiation therapy.  Due to 
the aggressiveness of the cancer, the oncologist indicated 
that "one questions whether this could perhaps be related to 
previous carcinogen exposure to Agent Orange use during the 
Vietnam War."  The latter opinion does not specifically 
indicate that the veteran's cancer was due to herbicide 
exposure but merely questions whether there could be an 
association.  Even were the opinion read as to attempt to 
medically link the veteran's cancer to service, the private 
oncologist did not provide a medical rationale or cite to 
medical research or treatises that would show how the 
"aggressiveness" of the veteran's cancer was a medical 
indication of a link to herbicides.  Nor did the private 
physicians give any medical rationale with the favorable 
opinions.  As such, the private medical opinions are of 
little probative value.  The appellant also submitted a 
general information pamphlet regarding Agent Orange that does 
not pertain to a link between throat cancer and herbicide 
exposure and as such has no evidentiary value to this claim.

The veteran served in Vietnam during the Vietnam era and, as 
such, his exposure to an herbicide agent is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicide agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2006).  Here, the veteran was diagnosed with 
throat cancer with primary sources listed as either the 
tongue or lower lip.  While the appellant has relied on the 
regulatory citation to cancer of the larynx or trachea as 
support of her claim, see January 2004 correspondence, there 
is no indication the veteran was ever diagnosed with such 
cancers.  The diagnosis of a cancer in a close anatomical 
area is not sufficient for presumptive service connection.  
No competent, probative medical evidence indicates the 
veteran's condition is linked to any exposure to herbicides 
in service.  Under these circumstances, a basis upon which to 
grant presumptive service connection for the veteran's throat 
cancer has not been presented.  See also 68 Fed. Reg. 27, 630 
(May 20, 2003).  The probative, competent medical evidence of 
record does not indicate the veteran's throat cancer was 
present during service or within he first post service year, 
was acquired in service, or was otherwise attributable to his 
service.  As such, service connection for the cause of the 
veteran's death cannot be granted on a direct or presumptive 
basis.  

The second question that must be resolved, with regard to the 
issue of entitlement to service connection for the cause of 
the veteran's death, is whether a service-connected 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312 (2006).  Prior to his death, 
service connection had been established for gunshot wound 
residuals involving the left wrist.  However, no competent 
medical evidence links his service-connected disability to 
his death.  As such, the veteran did not have a service-
connected disability that was related to the cause of his 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.  

In conclusion, the weight of the evidence is against the 
appellant's claim.  See Ortiz v. Principi, 274 F. 3d 1361, 
1365 (Fed. Cir. 2001) (doctrine of reasonable doubt does not 
apply when the preponderance of the evidence is against 
claim).  Accordingly, despite the veteran's commendable 
military service, service connection for the cause of his 
death must be denied.  

Dependency and Indemnity Compensation Claim

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2006).  If, as here, the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  Under 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of, or entitled to receive, 
compensation at the time of death for a service- connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  The service-
connected disability(ies) must have been either continuously 
rated totally disabling for 10 or more years immediately 
preceding death, or continuously rated totally disabling for 
at least 5 years from the date of the veteran's separation 
from service.  Id.  The total rating may be schedular or 
based on unemployability. 38 C.F.R. § 3.22 (2006).

Service connection for gunshot wound residuals involving the 
left wrist was established effective upon the veteran's 
discharge from service in 1969 and a 20 percent disability 
rating was assigned.  See July 1970 rating decision.  
However, as the veteran was never in receipt of a total 
disability rating for any length of time, DIC benefits are 
not warranted.

Accrued Benefits

Upon the death of a beneficiary, benefits that are due and 
unpaid to the beneficiary may be paid to certain claimants.  
38 C.F.R. § 3.1000 (2006).  This type of claim, known as a 
claim for accrued benefits, is derivative of a claim made by 
a beneficiary during his or her lifetime.  Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  The only 
requirement imposed under 38 U.S.C.A. § 5121(c) regarding an 
application for accrued benefits is that the application must 
be filed within one year after the date of death.  (West 
2002).  In this case, the appellant submitted an application 
for accrued benefits in January 2004, well within a year of 
the December 2003 death of the beneficiary, the veteran.  
Therefore, the appellant submitted her claim in a timely 
manner.

In May 1987, the veteran filed an increased rating claim for 
his service-connected disability which was denied in August 
1987.  The veteran did not file a notice of disagreement and 
this determination became final.  The appellant has claimed 
entitlement to "a month of death benefit" but has not 
identified benefits that were due and unpaid to the veteran 
at the time of his death.  See also 38 U.S.C.A. § 5112 (West 
2002); 38 C.F.R. § 3.500 (2006) (effective date of 
discontinuance of compensation by reason of the death of the 
payee is the last day of the month before death occurred).

As the record fails to show the veteran was entitled to 
additional unpaid benefits at the time of his death and he 
did not have any claims pending at the time of his death, no 
accrued benefits have been created, and there are no benefits 
from which the appellant can derive a claim.  See Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  In short, there 
is no legal basis to the appellant's claim for payment of 
accrued benefits.  As the law, and not the evidence, is 
dispositive in this case, entitlement to payment of accrued 
benefits is denied due to the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
notes that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
provisions of the VCAA are not applicable.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to payment of accrued benefits is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


